83738: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01531: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83738


Short Caption:SHOEMAKER (TAWNEY) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):82919


Lower Court Case(s):Clark Co. - Eighth Judicial District - C349312Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTawney Lynn ShoemakerSteven J. Mack
							(Gibbs Giden Locher Turner Senet & Wittbrodt LLP/Las Vegas)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Melanie L. Scheible
							(Clark County District Attorney)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/08/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/08/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition, in the Alternative. (SC)21-32050




11/08/2021AppendixFiled Appendix to Petition for Writ. (SC)21-32051




11/11/2021MotionFiled Petitioner's Motion to Allow Video Evidence. (SC)21-32421




01/14/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1}Petitioner's motion to allow video evidence to be filed in this matter is denied.  We direct the clerk of the court to return, unfiled, petitioner's copy of video evidence.]22-01531





Combined Case View